Per Curiam.
We have before us an unsigned brief of four pages which, from its contents, we assume was filed by the appellant or in his behalf. It contains no assignment of errors and the statement of the issues is indefinite and uncertain to the extent that we can only surmise what question was involved in the hearing before the Review Board. The decision of the board is not set out and all we are told concerning it is that *504it is in favor of the appellant’s employer. The brief contains no narrative recital of the evidence but in lieu thereof we are referred to various pages and lines of the transcript where the appellant concludes certain facts are established. No argument whatever is made as contemplated by Rule 2-17 (e) and nowhere in the brief is a proposition stated or an authority cited.
By reason of the total inadequacy of the brief to present any question whatever for review the decision of the Review Board is affirmed.
Note. — Reported in 119 N. E. 2d 438.